Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/22 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain U.S. Pub. No. 2019/0108470. 

As to claim 1, Jain teaches the invention as claimed, including a method, comprising: 
receiving, by a bounding manager executing on a client device, event data associated with an occurrence of an event on the client device (par. 0027, 0038, 0049, 0052); 
generating, by a plurality of selectors of the bounding manager, a set of reporting recommendations, indicating whether corresponding selectors, of the plurality of selectors, recommend sending the event data associated with the occurrence of the event to a security network, wherein: individual reporting recommendations, of the set of reporting recommendations, have priority values associated with, or determined by, corresponding selectors that generate the individual reporting recommendations (abstract, par. 0047, 0051-0052, 0054, 0058, 0060, 0077); 
identifying, by the bounding manager, a priority reporting recommendation of the set of reporting recommendations, based on a comparison of the priority values of the individual reporting recommendations (par. 0052-0054, 0061-0062, 0069, 0107); and 
determining, by the bounding manager, whether to send the event data from the client device to the security network based on the highest-priority reporting recommendation (par. 0052, 0059, 0061, 0140).

As to claim 2, Jain teaches the invention as claimed, including the method of claim 1, further comprising adding, by the bounding manager, markup to the event data associated with one or more of the plurality of selectors that generate positive reporting recommendations, wherein the markup indicates reasons why the one or more of the plurality of selectors recommended sending the event data to the security network (par. 0030, 0061-0062, 0069, 0080, 0107). 

As to claim 3, Jain teaches the invention as claimed, including the method of claim 2, wherein the markup includes experimental markup associated with an experimental selector of the plurality of selectors in addition to non-experimental markup associated with one or more non-experimental selectors of the plurality of selectors (abstract, par. 0030-0031). 

As to claim 4, Jain teaches the invention as claimed, including the method of claim 1, wherein a selector of the plurality of selectors generates a reporting recommendation of the set of reporting recommendations based on a determination of whether statistical data about a type of the event data meets reporting criteria for the selector (par. 0040, 0049, 0069, 0077). 

As to claim 5, Jain teaches the invention as claimed, including the method of claim 4, wherein the reporting criteria includes at least one of an upper bound or a lower bound of a count or a reporting rate (par. 0053, 0089-0092). 

As to claim 6, Jain teaches the invention as claimed, including the method of claim 1, wherein at least one of the plurality of selectors is configured according to one or more channel files received from a bounding service of the security network, wherein the one or more channel files comprise at least one of global channel files, customer channel files, customer group channel files, or agent-specific channel files targeted to the client device (par. 0040, 0049, 0069, 0077). 

As to claim 7, Jain teaches the invention as claimed, including the method of claim 1, wherein at least one of the plurality of selectors is configured according to specialized event data received from the security network (par. 0040, 0049, 0069, 0077). 

As to claim 8, Jain teaches the invention as claimed, including the method of claim 7, wherein the specialized event data causes the bounding manager to immediately modify at least one of reporting criteria or a priority value of the at least one of the plurality of selectors (abstract par. 0040, 0049, 0069, 0077). 

As to claim 9, Jain teaches the invention as claimed, including the method of claim 1, wherein the bounding manager considers positive reporting recommendations and negative reporting recommendations, and disregards neutral reporting recommendations, when identifying the highest-priority reporting recommendation (par. 0040, 0049, 0069, 0077). 

As to claim 10, Jain teaches the invention as claimed, including the method of claim 1, further comprising: receiving, by the bounding manager, additional event data associated with additional occurrences of events on the client device that have common attributes; generating, by the bounding manager, statistical data that tracks a count of the additional occurrences of events: and sending, by the bounding manager, the statistical data to the security network (par. 0030, 0061-0062, 0069, 0080, 0107). 

Claims 11-20 have similar limitations as claims 1-10; therefore, they are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THU HA T NGUYEN/Primary Examiner, Art Unit 2444